     Case: 1:17-md-02804 Doc #: 3881 Filed: 08/19/21 1 of 8. PageID #: 534713




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                                      MDL No. 2804
THIS DOCUMENT RELATES TO:
                                                      Case No. 17-md-2804
       County of Lake, Ohio v. Purdue
       Pharma L.P., et al.,                           Judge Dan Aaron Polster
       Case No. 18-op-45032 (N.D. Ohio)

       County of Trumbull, Ohio v. Purdue
       Pharma, L.P., et al.,
       Case No. 18-op-45079 (N.D. Ohio)


                                     CVS’S TRIAL BRIEF

       Pursuant to the Civil Jury Trial Order, Doc. 3758 at 6, Defendants CVS Indiana, L.L.C.,

CVS Rx Services, Inc., CVS TN Distribution, L.L.C., Ohio CVS Stores, L.L.C., and CVS

Pharmacy, Inc. (together, “CVS”) hereby submit their trial brief.

                                 PRELIMINARY MATTERS

       This trial brief is submitted in accordance with Special Master Cohen’s instruction that

the parties follow the Court’s guidance in Track One-A to provide “concise trial briefs of no

more than 10 pages that describe how the parties intend to prove or defend their case.” Minute

Order, Sept. 17, 2019. As a result, this brief does not address legal issues previously raised with

the Court. Nor does it raise additional legal issues that may arise before or during trial. CVS will

raise, re-raise, and present argument on these legal issues at the appropriate time, including,

without limitation, in Rule 50 and 59 motions.

       Consistent with the Court’s directive for “concise” trial briefs, this submission does not

contain an exhaustive presentation of CVS’s anticipated defense at trial. Instead, it identifies
     Case: 1:17-md-02804 Doc #: 3881 Filed: 08/19/21 2 of 8. PageID #: 534714




certain issues that CVS anticipates may arise. The arguments and evidence that CVS ultimately

presents at trial are too expansive for a short trial brief and will necessarily depend on what

theories and evidence Plaintiffs present at trial. CVS cannot predict how Plaintiffs will present

their case. For instance, Plaintiffs have served an exhibit list with more than 4,500 entries, which

equates to tens of thousands of documents in total, and Plaintiffs will be supplementing some of

their expert reports to address “notes” evidence that the Court recently ordered to be produced

and for which discovery is not yet complete.          CVS also will be forced, over its repeated

objections, to limit its defense at trial due to the trial time and witness restrictions imposed by the

Court. CVS continues to object to these restrictions and reasserts its objections here. For present

purposes, CVS submits this trial brief mindful that it is not comprehensive, reflects a sampling of

issues, and without prejudice to its right to supplement and revise its trial presentation and to

offer different or additional evidence.

                      SUMMARY OF CERTAIN DEFENSE EVIDENCE

       Plaintiffs’ allegations against CVS are completely unfounded. The evidence presented at

trial will show not only that CVS met the legal requirements for distributing and dispensing

prescription opioid medications in Lake and Trumbull Counties, but that it exceeded them. The

evidence also will show that CVS was not a cause of opioid abuse and addiction in the counties.

       The ultimate question to be decided at trial is whether CVS engaged in wrongful conduct

that caused a public nuisance that exists in Lake and Trumbull Counties today. To prevail on

this claim, Plaintiffs must show that CVS’s conduct has resulted in an unreasonable interference

today with a right common to the general public and the community at large. Kramer v. Angel’s

Path, L.L.C., 882 N.E. 2d 46, 52 (Ohio Ct. App. 2007) (“A public nuisance is an unreasonable

interference with a right common to the general public. A public nuisance will not arise because

a large number of people are affected; rather, it arises only when a public right has been

                                                  2
     Case: 1:17-md-02804 Doc #: 3881 Filed: 08/19/21 3 of 8. PageID #: 534715




affected.”) (internal citations and quotations omitted). Conduct that is expressly authorized by a

statute or regulation cannot create a public nuisance. Brown v. Scioto Cty. Bd. of Commrs., 622

N.E.2d 1153, (Ohio Ct. App. 1993) (“[C]onduct which is fully authorized by statute or

administrative regulation is not an actionable tort. This is especially true where a comprehensive

set of legislative acts or administrative regulations governing the details of a particular kind of

conduct exist.”).

       The evidence presented at trial will show that prescription opioid medications are

approved by the U.S. Food and Drug Administration as being safe and effective, and that they

help treat many patients.       The evidence will show that the U.S. Drug Enforcement

Administration (“DEA”) determined the volume of prescription opioid medications that would

be manufactured each year, and that the volume was never exceeded. The evidence presented at

trial will show that CVS did not manufacture prescription opioid medications and that it did not

market such medications to doctors. The evidence also will show that CVS did not write

prescriptions for opioid medications. Rather, doctors who are licensed by the DEA and the State

Medical Board of Ohio wrote the prescriptions.

       Subject to a pending motion in limine (Doc. 3837) and over CVS’s prior objection (Doc.

No. 3773), Plaintiffs’ claims at trial will concern, in part, CVS’s distribution of prescription

opioid medications. CVS distributed only to its own pharmacies. CVS did not distribute to

rogue pain clinics, rogue internet pharmacies, or dispensing practitioners. CVS also has never

distributed prescription opioid medications that are classified as Schedule II under the Controlled

Substances Act. Accordingly, the only prescription opioid medications at issue that CVS has

ever distributed are hydrocodone combination products (“HCPs”). CVS stopped distributing

those medications in October 2014 when they were reclassified as Schedule II. Plaintiffs will not



                                                 3
     Case: 1:17-md-02804 Doc #: 3881 Filed: 08/19/21 4 of 8. PageID #: 534716




be able to show that any HCPs distributed by CVS to its pharmacies in Lake and Trumbull

Counties before October 2014 were diverted, let alone that they were a substantial factor in

causing a public nuisance that exists in the counties today—seven years after CVS stopped

distributing.

        Regardless, CVS will present evidence at trial showing that it complied with the DEA

requirement that it “design and operate a system to disclose to the registrant suspicious orders of

controlled substances.” 21 C.F.R. § 1301.74(b). The CVS distribution centers that shipped

HCPs to CVS pharmacies in Lake and Trumbull Counties operated a manual system for

reviewing orders. Each order was reviewed by CVS employees who picked and packed the

orders, and they brought any concerns they had with an order to the attention of their supervisors.

This manual system was supplemented by a data report, generated and reviewed monthly or

quarterly, that identified potential ordering irregularities. Beginning in or around 2009, CVS

also operated a computerized system based on an algorithm. Each HCP order was run through

the algorithm, and each order that scored above a certain threshold was reviewed by a CVS

employee. CVS may present expert testimony from a former high-ranking DEA official, Robert

Hill, on the sufficiency of these systems.

        Plaintiffs’ claims at trial also will concern CVS’s dispensing of prescription opioid

medications. There are fourteen CVS pharmacies that operate in Lake and Trumbull Counties; a

fifteenth closed in 2012. The evidence presented at trial will show that at all times these

pharmacies were registered with and regulated by the DEA and Ohio Board of Pharmacy (the

“Ohio BOP”), that they were inspected by the Ohio BOP, and that at all times they were in good

standing with the DEA and Ohio BOP. They never were disciplined or sanctioned by the DEA

or the Ohio BOP for filling a prescription for an opioid medication that they should not have



                                                4
     Case: 1:17-md-02804 Doc #: 3881 Filed: 08/19/21 5 of 8. PageID #: 534717




filled. In fact, the evidence presented at trial will show that CVS pharmacies in Lake and

Trumbull Counties cooperated with and assisted law enforcement in identifying individuals who

presented fraudulent prescriptions.

       The applicable DEA regulation on filling prescriptions states that a pharmacist shall not

“knowingly fill[]” a prescription that is not written “for a legitimate medical purpose by an

individual practitioner acting in the usual course of his professional practice.”    31 C.F.R.

§ 1306.04(a). CVS policy in this regard also has been clear and unequivocal: a pharmacist shall

not fill a prescription for a controlled substance when he or she knows it was not written for a

legitimate medical purpose. Plaintiffs will not be able to show that a CVS pharmacist in Lake

and Trumbull Counties filled any prescription for an opioid medication that he or she knew was

not written for a legitimate medical purpose. Plaintiffs have the burden of proof, yet their

witness list does not contain a single doctor who wrote a prescription that they contend should

not have been filled by CVS and contains only one CVS pharmacist who has worked in the

counties.   The evidence will show that CVS pharmacists in Lake and Trumbull Counties

reviewed prescriptions for potential red flags and refused to fill prescriptions when any such

concerns could not be resolved.

       CVS also will present evidence of the computer systems, technology, and data analytics it

has implemented that, among other things, supply CVS pharmacists with information and assist

them in reviewing prescriptions.      Plaintiffs themselves repeatedly highlight one such CVS

program: a data-driven program to review and investigate doctors and, where appropriate, to

block their prescriptions from being filled at all CVS pharmacies. This program, which was the

subject of a New England Journal of Medicine article, was created by CVS from whole cloth and

is not required by any federal or state law. CVS will present evidence on this technological



                                                5
     Case: 1:17-md-02804 Doc #: 3881 Filed: 08/19/21 6 of 8. PageID #: 534718




program and others that aid its pharmacists in determining whether to fill prescriptions and that

monitor dispensing at its pharmacies.

       It appears that Plaintiffs will build their case around supposed “red flags.” The evidence

presented at trial will show, however, that Plaintiffs “red flags” are not red flags at all. A

determination of the presence or absence of red flags depends on the totality of the particular

facts and circumstances of each prescription and, ultimately, on the professional judgment of a

pharmacist. Plaintiffs’ “red flag” evidence—generated by one of its experts—does not consider

the totality of the facts and circumstances of each prescription. Indeed, Plaintiffs have conceded

that the “red flag” prescriptions they have identified for CVS were not necessarily illegitimate

prescriptions and were not necessarily diverted.

       In addition to testimony from CVS employees, CVS may present expert testimony on

these dispensing issues, including without limitation testimony from former DEA official Robert

Hill, current pharmacy professor Kimberly Burns, and data experts.

       Finally, the evidence presented at trial will show that to the extent there is a problem with

opioid abuse and addiction in Lake and Trumbull Counties, it was not caused by CVS but by

other actors who are not parties to this trial. This includes without limitation criminal drug

dealers and heroin traffickers. The evidence will show that opioid abuse and mortality in Lake

and Trumbull Counties primarily has been the result of illicit opioids, such as heroin and illicit

fentanyl. CVS of course did not distribute or dispense heroin or illicit fentanyl.

                                    EVIDENTIARY ISSUES

       CVS cannot anticipate every evidentiary issue that will arise at trial, and CVS does not

endeavor to identify every such issue here. CVS does anticipate, however, that the following

evidentiary issues may arise at trial and, depending on how they are resolved, may have a

significant impact on CVS’s defense and on the overall conduct of the trial:

                                                   6
     Case: 1:17-md-02804 Doc #: 3881 Filed: 08/19/21 7 of 8. PageID #: 534719




              Temporal Scope. The question presented at trial is whether CVS engaged in

wrongful conduct that caused a present-day nuisance in Lake and Trumbull Counties, yet

Plaintiffs will attempt to introduce evidence related to shipments made and prescriptions filled

by CVS ten and fifteen years ago. Not only is such evidence irrelevant to the conditions that

exist in the counties today, it likely will be cumulative of evidence related to more recent

shipments and prescriptions, and it will unnecessarily prolong the trial because CVS will need to

present evidence and call witnesses to defend such remote conduct.

              Geographic Scope. Although this case involves Lake and Trumbull Counties,

Plaintiffs will attempt to introduce evidence related to conduct that occurred in other

jurisdictions hundreds or thousands of miles away. Such evidence is not relevant, is unfairly

prejudicial, and will confuse or mislead the jury. Allowing Plaintiffs to present such evidence

also will unnecessarily prolong the trial because CVS will need to present evidence and call

witnesses to defend conduct that had no impact on Lake and Trumbull Counties.

              Metrics and Staffing. At the pharmacy level, this case concerns the dispensing of

prescription opioid medications.       Plaintiffs may attempt to introduce evidence related to

performance metrics that have nothing to do with the dispensing of prescription opioid

medications and evidence related to the staffing of CVS’s pharmacies. Such evidence not only is

irrelevant, it is unfairly prejudicial and would result in a mini trial on CVS performance metrics

and staffing, further prolonging the trial.

              DEA Settlements.        The Court previously ruled that it would consider the

admissibility of DEA settlements as they arise in the context of the trial. Doc. 3546 at 31.

Plaintiffs likely will attempt to admit evidence of DEA settlements involving CVS pharmacies

outside Lake and Trumbull Counties. These settlements should not be admitted. They are not



                                                 7
    Case: 1:17-md-02804 Doc #: 3881 Filed: 08/19/21 8 of 8. PageID #: 534720




relevant—they involve different pharmacies, different pharmacists, and different prescriptions

written by different doctors. They also are highly prejudicial and would once again force CVS to

devote precious trial time to defending conduct occurring in other jurisdictions that had no

impact on Lake and Trumbull Counties.

                                   JURY INSTRUCTIONS

       Finally, CVS requests an opportunity to be heard at the September 28 pretrial conference

on the Court’s jury instructions. While CVS has preserved its objections to the instructions in

prior submissions, it would appreciate the opportunity to provide the Court with additional

information on the basis for its objections and to explain why the instructions in their current

form are erroneous and would unfairly prejudice CVS.


Dated: August 19, 2021                             Respectfully submitted,


                                                   /s/ Eric R. Delinsky
                                                   Eric R. Delinsky
                                                   Alexandra W. Miller
                                                   ZUCKERMAN SPAEDER LLP
                                                   1800 M Street NW, Suite 1000
                                                   Washington, DC 20036
                                                   Tel: (202) 778-1800
                                                   E-mail: edelinsky@zuckerman.com
                                                   E-mail: smiller@zuckerman.com

                                                   Counsel for CVS Pharmacy, Inc., Ohio CVS
                                                   Stores, LLC, CVS TN Distribution, L.L.C., CVS
                                                   Rx Services, Inc., and CVS Indiana, L.L.C.




                                               8
